DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (CN 108955762, hereafter referred to as Tang).
Regarding claims 1, 2, 5-7 and 11, Tang teaches a vibration and temperature integrated sensor, comprising a vibration sensor body 3; a temperature sensor body (probe 4), coupled to the vibration sensor body; wherein, the vibration sensor body 3 comprises a first casing and a vibration sensing assembly disposed inside the first casing; a shielding case 203 is disposed outside the vibration sensing assembly 3; and the shielding case 203 and the first casing have an insulating layer therebetween (specification teaches providing potting/sealing material and measures for both the case 1 and the probe attachment 4). Additionally, Tang teaches wherein the temperature sensor body 4 comprises a second casing connected to the first casing (see figure 1), and a thermal resistor (well known in the art, described in reference CN202974488 as platinum resistance temperature sensor), disposed in the second casing and connected to a signal transmission line 6 extending to an interior of the first casing.

Allowable Subject Matter

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855